Case 6:18-cv-00061-EKD-JCH Document 520 Filed 12/04/20 Page 1 of 2 Pageid#: 11970



                                                                                                          12/4/2020
                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION

  CRYSTAL VL RIVERS,                                        )
                                                            )
          Plaintiff,                                        )
                                                            )
  v.                                                        )         Civil Action No. 6:18-cv-00061
                                                            )
  GARY M. BOWMAN, et al.,                                   )         By: Elizabeth K. Dillon
                                                            )             United States District Judge
           Defendants.                                      )

       ORDER ENJOINING FURTHER FILINGS BY PLAINTIFF CRYSTAL VL RIVERS

           For the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED

  as follows:

           1. Rivers is ENJOINED from filing any further pleadings, motions, or any other papers

  (however labeled) in this matter until further order of this court, subject to the following

  exceptions:

                    a. any response or objection to a court order or Report and Recommendation;

                    b. any response to a motion filed by another party in this case;

                    c. any reply to a brief filed filed by another party in this case in opposition to a

                        motion filed by Rivers; and

                    d. any document filed in this court that is necessary to effectuate or pursue an

                        appeal to the United States Court of Appeals for the Fourth Circuit or the

                        United States Supreme Court 1;

           2. If Rivers attempts to file any pleading, motion, or any other paper (however labeled) in

  this matter other than a filing that qualifies for one of the exceptions listed above, it is ORDERED


           1
             Nothing in this order shall be construed as hindering Rivers’ access to any other case or any other court,
  including the United States Court of Appeals.
Case 6:18-cv-00061-EKD-JCH Document 520 Filed 12/04/20 Page 2 of 2 Pageid#: 11971




  that the Clerk shall not scan, docket, or file that pleading, motion, or paper (however labeled), but

  rather will place it in a file titled In re Crystal VL Rivers, Civil Action No. 6:18-cv-00061, which

  the Clerk will maintain for historical and appellate reasons; and

         3. The following motions are DISMISSED WITHOUT PREJUDICE: Dkt. Nos. 502,

  508, and 512.

         The Clerk of Court is directed to send a copy of this order and the accompanying

  memorandum opinion to plaintiff and opposing counsel.

         Entered: December 4, 2020.



                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge
